        Case 1:17-cr-00452-CCB Document 57 Filed 06/04/20 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND

             CHAMBERS OF                                                                 U.S. COURTHOUSE
          CATHERINE C. BLAKE                                                        101 WEST LOMBARD STREET
     UNITED STATES DISTRICT JUDGE                                                  BALTIMORE, MARYLAND 21201
                                                                                            (410) 962-3220
                                                                                          Fax (410) 962-6836
                                                    June 4, 2020


      MEMORANDUM TO COUNSEL

             Re:     United States v. Thomas Allers
                     Criminal No. CCB-17-452

      Dear Mr. Proctor:

              The court has received a request from Michael Bromwich, of Steptoe & Johnson, to
      view a copy of the sentencing memorandum filed by you on behalf of Thomas Allers on
      May 8, 2018 (ECF 34). It was not filed under seal but, under the court’s procedures then in
      place, access was restricted to viewing at the public terminal in the Clerk’s Office. The
      person viewing it could not order printed or electronic copies.

              Currently, because of the coronavirus pandemic, public access to the courthouse is
      extremely limited. The court intends to respond to Mr. Bromwich’s request by sending
      him an electronic copy on the condition that he not copy, print, or further distribute the
      memorandum. Because this may differ from the expectation you had when you filed the
      memorandum, however, I am writing to provide you, or Mr. Allers if he chooses, the
      opportunity to file a motion to seal all or part of the memorandum showing why additional
      protection is warranted.

             If I do not hear anything from you or Mr. Allers, who is copied on this letter, by
      June 19, 2020, I will assume there is no objection to providing Mr. Bromwich an electronic
      copy of the memorandum on the conditions described above.

             Despite the informal nature of this ruling, it shall constitute an Order of Court, and
      the Clerk is directed to docket it accordingly.

                                                    Sincerely yours,

                                                            /S/

                                                    Catherine C. Blake
                                                    United States District Judge

cc: Thomas Allers
    Michael Bromwich, Esq.
